Filed 4/26/22 P. v. McCarter CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A164258
    v.
    BRYAN LEE MCCARTER,                                                 (Fresno County
                                                                        Super. Ct. No. F19900477)
           Defendant and Appellant.


         A jury found defendant Bryan Lee McCarter guilty of attempted
carjacking (Pen. Code, §§ 664, 215, subd. (a)),1 and the trial court sentenced
him to 30 years to life in prison.2 On appeal, defendant argues that the trial
court (1) erroneously admitted a witness’s opinion testimony, (2) abused its
discretion by refusing to strike one of defendant’s prior felony strike
convictions, and (3) violated the federal and state constitutional prohibitions
against cruel and unusual punishment. We affirm.




1    Further statutory references are to the Penal Code unless indicated
otherwise.
2     This matter was transferred over by California Supreme Court Order
on January 3, 2022, from the Fifth Appellate District to the First Appellate
District.

                                                               1
                  FACTUAL AND PROCEDURAL BACKGROUND
       In January 2019, K.C.3 drove to a Union 76 gas station to fuel her car.
As K.C. was looking at the gas pump’s monitor, a man approached her,
reached into her left jacket pocket, and grabbed her car keys. K.C. pulled on
the lanyard attached to her keys as the man entered her car and tried to put
the key into the ignition. K.C. struggled to pull the man out of her car while
yelling “No.” When the man resisted, K.C. fell to the ground and hurt her
leg.
       Robert R. heard K.C. yelling as she struggled with the man. The man
ran away as Robert R. approached them, and K.C. said the man had her keys.
Robert R. chased the man toward a nearby Shell gas station. The man told
Robert R. that he no longer had the keys, and Robert R. could see that the
man’s pockets were empty.4 The man then fled the scene by jumping onto a
moving semi-truck.
       Fresno Police Detective Parvinder Dhillon reviewed surveillance
footage from the Shell station and released a “be on the lookout” flyer.
Sergeant Mandeep Khela told Dhillon he had made contact with defendant
the previous day. Dhillon reviewed Khela’s body camera footage from that
incident and saw that defendant’s hairstyle matched the hairstyle of the
suspect in the Shell station footage.
       Detective Dhillon created a six-person photographic line-up that
included a photograph of defendant taken in 2015. K.C. chose two
photographs from the line-up, one of which was defendant’s 2015 photograph


3      We will refer to the victims and witnesses by the first name and last
initial, or initials only to protect their privacy. (Cal. Rules of Court, rule 8.90.)
4     Although K.C. saw the broken key lanyard next to her car and thought
the man had taken her keys, she later found the keys in her pocket or on her
car seat.

                                         2
and said, “ ‘I think it’s him.’ ” She chose the other photograph “[j]ust
[because] the hair” was similar to her attacker’s shoulder-length hair.
Dhillon later presented the same line-up to Robert R., who also chose two
photographs, one of which was defendant’s.
         Defendant was arrested 12 days after the incident. He was then
interviewed by Detective Dhillon and another detective, during which he
denied any involvement in the attempted carjacking.
         Defendant was charged by information with one count of attempted
carjacking (§§ 664, 215, subd. (a)). The information further alleged that
defendant had previously suffered two felony strike convictions (§§ 667,
subds. (b)–(i), 1170.12, subds. (a)–(d)) in 1997 for carjacking (§ 215, subd. (a)),
both of which qualified as serious felony convictions (§ 667, subd. (a)(1)). It
also alleged that defendant had suffered prior felony convictions for: vehicle
theft in 2015 (Veh. Code, § 10851, subd. (a)); receiving stolen property in 2015
(§ 496d, subd. (a)); and grand theft in 1996 and 1992 (§ 487, subd. (c)), all of
which resulted in imprisonment (§ 667.5, subd. (b)). At the time of the
offense in question, defendant was sixty years old.
         At trial, K.C. identified defendant as her attacker, though at first she
was unable to do so. She explained she did not initially recognize him
because he looked different, i.e., his facial hair was longer, his head hair
length was shorter, and his clothing differed from when he attacked her.
Sergeant Khela also identified defendant at trial, but Robert R. was unable to
do so.
         During the prosecutor’s examination, Detective Dhillon testified that
she reviewed the Shell station surveillance video, talked with Sergeant Khela
and reviewed Khela’s body camera footage, and conducted the photographic
line-up with K.C. and Robert R. and interviewed them. Dhillon also testified



                                          3
that when she interviewed defendant, she noticed that defendant’s shoes
matched the shoes of the suspect in the surveillance video. Following this
testimony, the prosecutor and Dhillon engaged in the following colloquy:
      “Q: Now, after you interviewed the Defendant, did you form an opinion
as to who the suspect that attacked and tried to steal [K.C.’s] vehicle?
      “A: Yes.
      “Q: And what was your opinion?
      “A: That it was Mr. McCarter.
      “Q: And what’s your opinion based on?
      “A: Based on the totality of my investigation, the surveillance footage,
the, um, contact with Sergeant Khela the day before the incident and the
other information I received during the investigation.”
      The trial court allowed the foregoing testimony to remain in evidence
after having denied defendant’s motion in limine regarding the detective’s
anticipated testimony and overruling defendant’s objection once the detective
so testified.
      The jury found defendant guilty of attempted carjacking. Defendant
then admitted his two prior strike convictions and one of the two prior serious
felony convictions, and the remaining prior conviction allegations were
dismissed pursuant to section 1385. Thereafter the trial court refused
defendant’s motion to strike one of his prior strike convictions and ultimately
imposed the indeterminate term of 25 years to life for the attempted
carjacking (§§ 667, subd. (e)(2)(A)(ii), 1170.12, subd. (c)(2)(A)(ii)), and an
additional five-year enhancement (§ 667, subd. (a)(1)), resulting in an
aggregate sentence of 30 years to life.
      Defendant appealed.




                                          4
                                    DISCUSSION
   I.       Detective Dhillon’s Opinion Testimony
         As indicated, Detective Dhillon testified it was her opinion that
defendant was K.C.’s attacker. Defendant challenges the admission of this
opinion testimony on two grounds: (1) Dhillon’s identification lacked
foundation because she had no personal knowledge of his appearance prior to
the offense at issue, and (2) Dhillon gave an improper opinion on defendant’s
guilt.
               A. Personal Knowledge
         Opinion testimony from a lay witness is admissible provided that the
testimony is based on the witness’s personal knowledge and is helpful to a
clear understanding of his or her testimony. (Evid. Code, § 800.) A person’s
identity is within the permissible scope of a lay witness’s opinion testimony
(People v. Leon (2015) 61 Cal.4th 569, 601 (Leon)), and courts have long
admitted “testimony identifying defendants in surveillance footage or
photographs” (id. at pp. 600–601). We review a claim that a witness’s opinion
was erroneously admitted for abuse of discretion. (People v. Smith (2003) 30
Cal.4th 581, 627.)
         Several decisions are instructive on this issue. In People v. Perry (1976)
60 Cal.App.3d 608 (Perry), the appellate court upheld the admission of
identification testimony from various nonpercipient witnesses; one such
witness was a police officer who identified the defendant based on his prior
contacts with the defendant, knowledge of the defendant’s physical
characteristics on the day of the offense, and surveillance footage. (Id. at
p. 613.) Perry also noted the officer’s testimony was helpful because the
defendant had changed his appearance by shaving his mustache before trial.
(Ibid.) Similarly, in People v. Mixon (1982) 129 Cal.App.3d 118 (Mixon), the



                                          5
court held that an officer’s identification of the defendant as the person seen
in surveillance photographs was admissible lay opinion because the officer
had “previously acquired familiarity with [the defendant’s] features” based on
prior contacts with the defendant. (Id. at pp. 131–132.) In Leon, supra, 61
Cal.4th 569, the California Supreme Court extended Perry and Mixon to
permit identification testimony based on a witness’s familiarity with the
defendant’s appearance “around the time of the crimes.” (Leon, at p. 601.)
Thus, Leon upheld the admission of an officer’s identification of the defendant
in surveillance videos based on the officer’s post-arrest contacts with the
defendant. (Ibid.) Leon additionally observed that the jurors were shown the
surveillance video and “could make up their own minds as to whether the
person shown was defendant.” (Ibid.)
      Drawing from these authorities, we conclude there would have been no
error or abuse of discretion in allowing Detective Dhillon to testify that
defendant was the person depicted in the surveillance video.5 The trial court
could reasonably conclude that Dhillon had sufficient personal knowledge
based on the totality of her investigation of the incident—which included her
personal review of Shell station video, her review of Sergeant Khela’s body
camera footage of defendant taken a day before the incident and her
conversation with Khela, her interviews of K.C. and Robert R. and conducting
their photographic line-up identifications, and her interview of defendant less
than two weeks after the incident. Moreover, as in Perry, Dhillon’s testimony
was helpful because defendant had changed his head and facial hair before
trial. (Perry, supra, 60 Cal.App.3d at p. 613.) Finally, as in Leon, the jurors


5      To the extent the question Detective Dhillon answered was broader—
not whether defendant was the person depicted in the surveillance video but
whether he was the person who attacked and tried to steal a car from K.C.—
that issue is addressed in Part I.B., post.

                                       6
were shown the Shell station video footage and could determine for
themselves whether defendant was the man seen running in it. (Leon, supra,
61 Cal.4th at p. 601.)
      Defendant argues that Detective Dhillon’s viewing of his appearance on
video footage, without any prior personal contact with him before the
incident, was insufficient to support the detective’s personal knowledge. We
disagree. The personal knowledge requirement is satisfied so long as the
witness is “familiar with defendant’s appearance around the time of the
crimes.” (Leon, supra, 61 Cal.4th at p. 601.) Moreover, “[q]uestions about the
extent of [Dhillon’s] familiarity with defendant’s appearance went to the
weight, not the admissibility, of [her] testimony.” (Ibid.) Since the body
camera footage was taken a day before the incident, and Dhillon interviewed
defendant shortly after the incident, we cannot say the trial court abused its
discretion in determining that Dhillon had gained sufficient familiarity with
defendant’s appearance around the time of the incident to then identify him
in the surveillance footage.
            B. Opinion Regarding Defendant’s Guilt
      As recounted above, when asked by the prosecution if she had formed
an opinion on the identity of the suspect “that attacked and tried to steal
[K.C.’s] vehicle,” Detective Dhillon replied it was defendant. Defendant
contends this portion of Dhillon’s testimony could, on its face, be construed as
an improper opinion on guilt.6
      A witness may not offer opinion testimony on the “guilt or innocence” of
the defendant. (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 77;


6     The People argue that defendant forfeited this contention by failing to
object on this specific ground at trial. We will exercise our discretion to
review this evidentiary issue despite the forfeiture given defendant’s related
claim for ineffective assistance of counsel which he raised in his reply brief.

                                       7
People v. Vang (2011) 52 Cal.4th 1038, 1048 (Vang); see Evid. Code, § 803.)
Such testimony is inadmissible because it invades the province of the jury,
which is the sole decider of the defendant’s guilt or innocence. (People v.
Prince (2007) 40 Cal.4th 1179, 1227 (Prince).)
      In Prince, an FBI agent testified to his belief that “all the crimes were
committed by the same person.” (Prince, supra, 40 Cal.4th at p. 1227.) In
holding this did not invade the province of the jury, Prince observed that the
agent did not explicitly testify the defendants were guilty, and that the lower
court properly instructed the jurors that they were the exclusive judges of
credibility and were not bound by the agent’s testimony. (Ibid.) In Vang, a
detective testified, based on hypothetical questions tracking the evidence,
that an assault was gang related. (Vang, supra, 52 Cal.4th at pp. 1049–
1050.) Vang held this did not invade the province of the jury because “expert
testimony is permitted even if it embraces the ultimate issue to be decided,”
and the jury there still played a critical role in deciding whether to credit the
expert’s opinion and in determining whether the facts stated in the
hypothetical questions were the actual facts. (Ibid.)
      Here, the jurors were properly instructed that they were the “exclusive
judges of credibility” (Prince, supra, 40 Cal.4th at p. 1227), and there is no
suggestion Detective Dhillon testified that defendant’s conduct satisfied all
the elements of attempted carjacking so as to render him guilty of the offense.
Nevertheless, the combination of the prosecutor’s particular question and
Dhillon’s response appears qualitatively different from the testimony found
appropriate in Prince and Vang, and it could reasonably have been construed
as an opinion of defendant’s guilt. As discussed below, however, we are not
persuaded that the testimony was prejudicial to defendant.




                                        8
            C. Harmless Error
      Even assuming that Detective Dhillon’s opinion testimony was
erroneously admitted, and that defense counsel performed deficiently in
failing to make an appropriate specific objection (see ante, fn. 6), it is not
reasonably probable that defendant would have obtained a more favorable
result had such errors not occurred. (People v. Watson (1956) 46 Cal.2d 818,
836; Strickland v. Washington (1984) 466 U.S. 668, 686 [ineffective assistance
claim requires showing of a reasonable probability of a better outcome but for
counsel’s deficient performance].)
      Detective Dhillon was not the only witness to identify defendant, and
the evidence of defendant’s identity as the culprit was otherwise strong.
Three other witnesses—K.C., Robert R., and Sergeant Khela—identified
defendant as K.C.’s attacker. Both K.C. and Robert R., who each saw
defendant in person and close up, chose defendant’s picture from a
photographic line-up. Notably, defendant was the only person K.C. and
Robert R. both chose out of the line-up; their alternate choices were different.
K.C. saw the line-up eight days after the crime while Robert R. was shown
the line-up about four months after the crime. Moreover, defendant was
positively identified at trial by K.C. and by Sergeant Khela, who had
provided the body camera footage of her contact with defendant the day
before the attempted carjacking and whose testimony was not challenged at
trial (or on appeal). The jury also saw the Shell station video footage of
defendant running from Robert R. and heard Dhillon’s testimony that the
shoes worn by the man in the video matched the shoes defendant was
wearing at the police interview. In light of all the evidence pointing to
defendant’s involvement in the offense, it is not reasonably probable that
defendant would have obtained a more favorable result in the absence of



                                         9
Dhillon’s testimony identifying defendant as the man in the video who
attacked K.C.
         Defendant attempts to discount the strength of the prosecution’s case
by arguing that K.C. and Robert R. did not “positively” identify him because
both also picked one other photograph from the line-up. But K.C. was on
record as saying, “I think that’s him,” when she selected defendant’s 2015
photograph. And as K.C. explained during her testimony, she had chosen the
other photograph only because the longer hair in that photograph was similar
to her attacker’s hair on the day of the incident. Likewise, although Robert
R. also selected the photograph of another individual in addition to
defendant’s, he ultimately leaned more heavily towards the photograph of
defendant.
         On this record, we conclude any assumed error in admitting Detective
Dhillon’s opinion testimony was harmless. And given the harmlessness of
the testimony, any perceived deficiency on the matter by defendant’s trial
counsel did not amount to ineffective assistance.
   II.      Prior Felony Strike Convictions
         Defendant next argues that the trial court improperly refused to strike
one of his two prior felony strike convictions.
         A court has discretion to strike a prior serious felony conviction
allegation “in furtherance of justice.” (§ 1385, subd. (a); see People v.
Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).) We review the
trial court’s failure to strike a prior conviction allegation for abuse of
discretion. (People v. Carmony (2004) 33 Cal.4th 367, 375 (Carmony).) Two
rules govern our analysis: (1) the party challenging the sentence has the
burden to clearly show that the sentencing decision was “irrational or
arbitrary” and (2) the trial court’s decision will not be reversed “ ‘merely



                                          10
because reasonable people might disagree.’ ” (Id. at pp. 376–377.) Absent a
showing that the sentencing decision was irrational or arbitrary, the
reviewing court presumes that the trial court acted within its discretion.
(Ibid.) In making its determination, a trial court may not “ignor[e]
‘defendant’s background’, ‘the nature of his present offenses’, and other
‘individualized considerations.’ ” (Romero, at p. 531.)
       Here, the trial court did not disregard defendant’s individual
circumstances or the details of his particular offense; rather, it explicitly
considered defendant’s difficult childhood, his current age, his high Adverse
Childhood Experience test score, his history of substance addiction, and the
lack of physical injuries to K.C. However, the court found that these
considerations were outweighed by other factors such as defendant’s criminal
history including his seven prior felony convictions dating back to 1991, the
fact that his criminal activity has not subsided with age, and his propensity
towards violence when relapsing on substances. The court’s decision was not
irrational or arbitrary, and the mere fact that defendant disagrees with it is
insufficient to show that discretion was abused. (Carmony, supra, 33 Cal.4th
at pp. 376–377.)
    III.   Lengthiness of Third Strike Sentence
       Defendant contends his sentence of 30 years to life violates the
prohibition against cruel or unusual punishment under the federal and state
Constitutions.7



7      As the People point out, defendant forfeited these constitutional claims
by not objecting in the trial court. (People v. Burgener (2003) 29 Cal.4th 833,
886; People v. Norman (2003) 109 Cal.App.4th 221, 229.) Nevertheless, we
“ ‘shall reach the merits under the relevant constitutional standards, in the
interest of judicial economy to prevent the inevitable ineffectiveness-of-
counsel claim.’ ” (People v. Russell (2010) 187 Cal.App.4th 981, 993.)

                                        11
      A. Cruel and Unusual Punishment—Federal Challenge
      The Eighth Amendment of the United States Constitution prohibits
cruel and unusual punishment and applies to the states through the
Fourteenth Amendment. (Robinson v. California (1962) 370 U.S. 660, 666–
667.) The United States Supreme Court has seen fit to adopt “a narrow
proportionality principle” for assessing Eighth Amendment challenges to
noncapital sentences. (Ewing v. California (2003) 538 U.S. 11, 20 (Ewing).)
This principle prohibits only “extreme sentences that are ‘grossly
disproportionate’ to the crime” (In re Coley (2012) 55 Cal.4th 524, 542) and
calls for courts to consider the current offense and the defendant’s criminal
history (Ewing, at p. 29). Gross disproportionality is found only in “the
‘exceedingly rare’ and ‘extreme’ case[s].” (Lockyer v. Andrade (2003) 538 U.S.
63, 64 (Andrade).)
      A comparison of the instant case to Ewing and Andrade shows that
defendant’s sentence is not one of the rare or extreme sentences that the
Eighth Amendment prohibits. In Ewing, the defendant received a three
strikes law sentence of 25 years to life on a grand theft conviction based on
two prior serious or violent felony convictions. (Ewing, supra, 538 U.S. at
p. 28.) The United States Supreme Court held that the sentence was not
cruel and unusual in light of the defendant’s most recent felony conviction,
his past history, and the state’s interest in punishing recidivists. (Id. at
pp. 29–30.) Though Ewing acknowledged the defendant’s sentence was
lengthy, it deferred to California’s “public-safety interest in incapacitating
and deterring recidivist felons.” (Id. at p. 29.) In Andrade, the defendant
was previously convicted of three counts of residential burglary, and the
conviction that triggered three strikes applicability was petty theft.
(Andrade, supra, 538 U.S. at pp. 66, 68.) The Supreme Court held that two



                                       12
consecutive terms of 25 years to life was not one of the “extraordinary case[s]”
for which the “gross proportionality principle” reserves a constitutional
violation. (Id. at p. 77.)
      Here, defendant’s sentence—which is admittedly lengthy but
nonetheless comparable to the sentence in Ewing and almost half the
sentence in Andrade—was not cruel and unusual in light of the aggressive
nature of his current felony offense of attempted carjacking (which is
classified as a “serious” felony (§ 1192.7, subds. (c)(27), (39)), his substantial
criminal record which included multiple prior felony convictions, including
two carjacking convictions in 1997 and two more recent felony convictions in
2015, and his seeming inability to correct his criminal recidivism.8
      Accordingly, defendant’s sentence falls short of meeting the threshold
for cruel and unusual punishment under the Eighth Amendment.
      B. Cruel or Unusual Punishment—State Challenge
      We further conclude that defendant’s sentence is not cruel or unusual
under the California Constitution.
      To prevail on a cruel or unusual punishment challenge to a sentence
under the California Constitution (Cal. Const., art I, § 17), a defendant must
overcome a considerable burden. (People v. Wingo (1975) 14 Cal.3d 169, 174;
People v. Brewer (2021) 65 Cal.App.5th 199, 213; People v. Kinsey (1995) 40
Cal.App.4th 1621, 1630.) That is because the matter of defining crimes and
determining punishment is “uniquely in the domain of the Legislature” and
“the validity of enactments will not be questioned ‘unless their
unconstitutionality clearly, positively, and unmistakably appears.’ ” (Wingo,

8     Defendant compares his sentence to life without the possibility of
parole (LWOP), which can only be imposed if the jury unanimously finds one
or more of 22 special circumstances to be true. (§ 190.2, subd. (a).) However,
defendant was not given a LWOP sentence.


                                        13
at p. 174.) As relevant here, an individual sentence does not violate the state
constitutional prohibition against cruel or unusual punishment unless it is so
disproportionate to the crime “that it shocks the conscience and offends
fundamental notions of human dignity.” (People v. Dillon (1983) 34 Cal.3d
441, 478; In re Lynch (1972) 8 Cal.3d 410, 424 (Lynch).)
      Among the so-called “techniques” developed by the courts to make this
determination is an examination of “the nature of the offense and/or the
offender, with particular regard to the degree of danger both present to
society.” (Lynch, supra, 8 Cal.3d at pp. 425–427.)9 Courts consider the
offense in the abstract, as well as the specific facts of the crime in question,
including the defendant’s motive, the scope of the defendant’s involvement in
the crime, the manner in which the crime was committed, and the
consequences of the defendant’s acts. (People v. Baker (2018) 20 Cal.App.5th
711, 724.) In addition, courts examine the defendant’s personal
characteristics, including age, prior criminality, and mental capabilities to
determine whether the punishment is grossly disproportionate to the
defendant’s individual culpability. (Ibid.)




9      Appellate courts have held that the second of three Lynch techniques—
comparing the penalty with penalties of more serious crimes in California—is
“ ‘inapposite’ ” with a three strikes law sentence because comparing a
recidivist’s punishment with offenders who are not repeat offenders is
“illogical.” (People v. Gray (1998) 66 Cal.App.4th 973, 993; see People v. Avila
(2020) 57 Cal.App.5th 1134, fn. 16 (Avila) [noting courts have found second
Lynch technique inapplicable to three strikes law cases because defendant is
being punished for current offense and recidivism].) The third Lynch
technique—comparing the penalty with penalties of the same offense in other
states—does not assist defendant here because some other states impose life
sentences or life imprisonment with the possibility of parole for recidivists.
(People v. Cline (1998) 60 Cal.App.4th 1327, 1338.)

                                        14
      In Avila, supra, 57 Cal.App.5th 1134, a defendant in his mid-40’s
destroyed bags of oranges being sold at a freeway off-ramp when two sellers
refused the defendant’s demand for money. (Avila, at p. 1139.) The
defendant was found guilty of attempted robbery and attempted extortion
and was sentenced to 25 years to life, plus 14 years. (Ibid.) In concluding
this constituted disproportionate punishment under the first Lynch technique
(id. at p. 1149), Avila determined, among other things, that the current
offenses were nonviolent and caused no physical injuries to the victims; that
the current offenses were unsophisticated and resulted in only $20 worth of
damaged citrus; and that the defendant’s prior strikes were remote in time
and committed while he was struggling with drug addiction and under the
age of 21 (id. at pp. 1146–1148). Because the defendant’s lengthy sentence
was “primarily attributable to his recidivist status” (id. at p. 1147) and his
current offenses were “relatively minor” in nature (id. at p. 1148), the court
ultimately determined that the defendant’s sentence lacked proportionality to
his crimes. (Id. at p. 1149.)
      Here, unlike in Avila, defendant used force and physical aggression
against a victim in the commission of an offense. Defendant forcibly pulled
the keys from K.C. and struggled with her as he attempted the carjacking.
Though K.C. was not physically injured, defendant’s current offense qualified
as a serious felony (§ 1192.7 subd. (c)(27), (39)), and his criminal history
included multiple prior felony convictions. Because the record demonstrates
that defendant is a recidivist who continues to pose a danger to society, we
are unable to conclude that the sentence of 30 years to life is cruel or unusual
under Lynch. (See People v. Cuevas (2001) 89 Cal.App.4th 689, 704–705
(Cuevas) [sentence of 85 years to life was not cruel or unusual where the
current offenses consisted of three bank robberies that did not involve a



                                       15
weapon or any physical injury and where defendant had an extensive
criminal background that included crimes committed as a young adult and
while in prison or on parole].)
      Defendant’s evidence of his difficult upbringing and long history of drug
addiction does not compel a contrary conclusion. As the trial court pointed
out, despite being 60 years old, defendant has not slowed down and appears
unwilling to change his ways. His tendency to resort to theft and violent or
assaultive conduct when relapsing on his drug addiction demonstrates that
he continues to be a danger to society. Defendant is still “responsible under
the law for his behavior, which he has not seen fit to amend.” (Cuevas, supra,
89 Cal.App.4th at p. 704.)
      In light of the nature of defendant’s current offense, as well as
defendant’s long term and felonious criminal history, we conclude the
sentence was not impermissibly disproportionate.
                                  DISPOSITION
      The judgment is affirmed.




                                       16
                                 _________________________
                                 Fujisaki, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Petrou, J.




A164258




                            17